                Case: 1:19-cv-00883
ILND 450 (Rev. )                      Document
                           Judgment in a Civil Action      #: 20 Filed: 08/13/19 Page 1 of 1 PageID #:145

                                   IN THE UNITED STATES DISTRICT COURT
                                                 FOR THE
                                      NORTHERN DISTRICT OF ILLINOIS

Michael Riley (K -96395),
Plaintiff(s),
                                                                   Case No. 19 C 883
v.                                                                 Judge Jorge L. Alonso

City of Chicago , et al.,
Defendant(s).

                                             JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                 in favor of plaintiff(s)
                 and against defendant(s)
                 in the amount of $

                          which        includes        pre–judgment interest.
                                       does not include pre–judgment interest.

        Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

        Plaintiff(s) shall recover costs from defendant(s).


                 in favor of defendant(s)
                 and against plaintiff(s)

        Defendant(s) shall recover costs from plaintiff(s).


         ✔       other: This case is dismissed for failure to state a claim.




This action was (check one):

     tried by a jury with Judge                                  presidinJ, and the jury has rendered a verdict.
     tried by Judge                                      without a jury and the above decision was reached.
 ✔   decided by Judge Jorge L. Alonso.                      



Date: 8/13/2019                                      Thomas G. Bruton, Clerk of Court

                                                    L. Fairley, Deputy Clerk
